Case 5:20-cv-01559-JGB-SHK Document 30-22 Filed 12/14/20 Page 1 of 13 Page ID
                                  #:649




            Declaration of
      Heather C. Leutwyler, PHD

                              Exhibit B
                                          Advancing
Case 5:20-cv-01559-JGB-SHK Document 30-22 Filed     Corrections
                                                12/14/20        Journal:
                                                              Page   2 ofEdition
                                                                            13 #9-2020
                                                                                 Page ID
                                  #:650

       COMMUNITY TRANSITION FROM THE CRIMINAL JUSTICE SYSTEM FOR OLDER
                  ADULTS WITH SCHIZOPHRENIA – A PILOT STUDY


                    Erin Hubbard, MPH & Heather Leutwyler, PhD FNP-BC
         University of California, San Francisco, Department of Physiological Nursing




                                                     Abstract

            Older adults with schizophrenia who are involved in the criminal justice system have unique
         circumstances around community re-entry. The purpose of this paper is to describe the impact of
        programs and services addressing symptom management and transition to community integration
      for people with schizophrenia that have a history of criminal justice involvement in the United States
        and are currently successfully living in the community. An exploratory secondary analysis of semi-
          structured individual interviews was conducted with 7 older adults (mean age 59, sd= 2.9, range
      56-65) with schizophrenia. Qualitative data were collected and analyzed with content analysis. Seven
       participants discussed involvement with the criminal justice system and emphasized the importance
      of ongoing access to medications and therapy to help maintain symptom management. Housing, case
         management, and social services were indicated as promoting community integration. A recurrent
        theme was the need for continuity of services and engagement in supportive programs as a means
        to successful community re-entry and avoiding additional contact with the criminal justice system.
        Our results suggest that time unlimited access to medications and therapy, in addition to programs
           providing housing, case management, and social support have a positive impact on successful
          community re-entry for older adults with schizophrenia. Programs that provide time unlimited,
       integrated services to meet the specific needs of this vulnerable population may increase successful
                  transition to re-entry, ameliorate recidivism, and benefit the community at large.

      Key words: criminal justice, serious mental illness, transition, forensic re-entry, mental health policy




                                                        68
  Article
Case      3: Community Transition from theDocument
       5:20-cv-01559-JGB-SHK              Criminal Justice System Filed
                                                        30-22     for Older Adults
                                                                         12/14/20  Page 3 of 13 Page ID
  with Schizophrenia – a Pilot Study                  #:651
       Background and Objectives
       The number of people 55 or older with schizophrenia in America is projected to double, reaching
       1.1 million by 2025, representing 25% of all people with schizophrenia (Cohen, et al., 2008). People
       with schizophrenia are overrepresented in the criminal justice system. A 2011-2012 United States
       Department of Justice, Bureau of Justice Statistics special report on indicators of mental health
       problems reported by prison and jail inmates found that 14.5% of prison and 26.4% of jail inmates
       were currently in psychological distress. To that point, 36.9% of prison and 44.3% of jail inmates
       had a history of a mental health problems. Respectively 8.7% of prison and 11.7% of jail inmates
       had a history of schizophrenia or other psychotic disorder (Bronson and Berzofsky, 2017). People
       with serious mental illness (SMI) have a 150% greater relative annual risk of going to jail than being
       admitted to a hospital for psychiatric care (Morrissey, Meyer and Cuddeback, 2007). In the U.S., state
       prison incarceration of people 55 and older has also increased at a rate faster than that of younger
       adults (Carson and Sabol, 2016). For example, from 2003 to 2013, there was a decline of 69% in the
       number of incarcerated individuals age 39 or younger, while incarcerated individuals age 55 or older
       accounted for most of the growth in the prison population.

       The course of psychiatric illness for older adults with schizophrenia varies: some achieve symptom
       remission or become experts at managing symptoms, many struggle daily to manage symptoms,
       and others fluctuate between statuses (Cohen et al., 2018). Positive symptoms (e.g., hallucinations,
       delusions) may decrease in later life yet the negative symptoms (e.g., apathy, anhedonia) tend to
       persist. Depression is common (44-75%) for middle-aged and older adults with schizophrenia (Cohen
       et al., 2018). The symptom experience is further impacted by incarceration.

       Older adults with schizophrenia tend to experience significant disabilities and comorbidities that
       interfere with daily function (e.g., chronic obstructive pulmonary disorder) (Chafetz et al., 2006; Viertio
       et al., 2009; Cohen, Meesters and Zhao, 2015). The cost to care exceeds that of other common medical
       and psychiatric disorders (e.g., dementia) (Bartels et al., 2003). Age adjusted mortality rates for people
       with schizophrenia are two times that of the general population and they often die 10-25 years earlier
       than someone without SMI (Parks et al., 2006).

       Medications are used to manage symptoms such as delusions, hallucinations, and paranoia. Social
       skills training programs are helpful as adjunct treatment of symptoms (e.g., apathy, anhedonia,
       depression), and life skills training and socialization can help with depression and isolation (Kurtz
       and Mueser, 2008). Supported employment programs and cognitive training are also known to
       be effective (Twamley et al., 2009; Bell et al., 2014). Case management strategies include the
       improvement of the patients’ social and cognitive skills in conjunction with physical health enforcing
       strategies (Bartels and Pratt, 2009; Cohen, Meesters and Zhao, 2015).

       In the U.S., there is no national standard for the provision of treatment and services for community re-
       entry after incarceration for older adults with schizophrenia. Schizophrenia and aging can compound
       difficulties of reintegration, such as finding adequate housing and healthcare. In addition to the stigma
       of prior involvement with the criminal justice system, older adults with schizophrenia experience
       unique forms of self-stigma, public stigma, and institutional stigma, negatively impacting community
       integration (U.S. Department of Health and Human Services, 2005). Currently, there are inadequate
       transitional programs and services, during incarceration and post-release, for this population


                                                          69
                                          Advancing
Case 5:20-cv-01559-JGB-SHK Document 30-22 Filed     Corrections
                                                12/14/20        Journal:
                                                              Page   4 ofEdition
                                                                            13 #9-2020
                                                                                 Page ID
                                  #:652
     (Baillargeon, Hoge and Penn, 2010). Mental health policies in the U.S. affecting transitional treatment
     vary by counties and states. For example, in California, under Proposition 63 (a mental health policy),
     about 1.8 billion dollars are allocated annually to county and state mental health programs. Analysis
     of Proposition 63 suggests that it has helped lower recidivism rates among Californians with mental
     health problems and could serve as one example of a policy for other states or countries to follow
     (Scheffler et al., 2010).

     The purpose of this paper is to describe the impact of programs and services addressing symptom
     management and transition to community integration for older people with schizophrenia that have a
     history of criminal justice involvement and are currently successfully living in the community.

     Research Design and Methods

     Materials: In the original, parent study, conducted during 2007-2009, participants self-referred
     or were referred to the principal investigator by staff at the mental health facility they attended.
     Participants self-selected a pseudonym to be used throughout the interview. Inclusion criteria
     required that participants be at least 55 or older, have a diagnosis of schizophrenia or schizoaffective
     disorder, and pass a capacity to consent test based on comprehension of the consent form. Potential
     participants were excluded if they did not understand study procedures and purposes determined by
     failing a capacity to consent form.

     Twenty-eight older adults (mean age 61, s.d.= 6, range 55-76) were enrolled from 3 locations: a
     transitional residential and day treatment center for older adults with SMI, a locked residential
     facility for adults with SMI, and an intensive case management program. Data collection consisted
     of interviews and participant observation. The interviews were conducted with a semi-structured
     interview guide that was malleable to the responses and emerging themes encountered. Some of the
     interview questions included; 1. Tell me what being healthy means to you; 2. Tell me about your health;
     3. In what living situation have you felt the most and least healthy? Interviews lasted approximately
     30 to 90 minutes. Ongoing participant observation was completed during the interview and visits to
     the sites.

     In the parent study, data collection and analysis were conducted using a grounded theory approach of
     constant comparison analysis as initially described by Glaser and Strauss (1967). The base approach
     to grounded theory was further informed by Charmaz (2006). Field notes, memos, and interview
     transcriptions were entered into Atlas.Ti software to assist with data organization. The researcher
     transcribed interviews verbatim and then checked transcriptions with audio recordings. Interviews and
     field notes were initially coded by the researcher.

     Grounded theory provided the methodological basis for the parent study and guided data collection
     and analyses of the parent study. Symbolic interactionism provides the theoretical framework of
     grounded theory methodology, supporting the approach that individuals’ understandings occur within
     the context of relationships and situations (Blumer, 1969). Human subjects’ approval was obtained
     from the sponsoring university’s Institutional Review Board (IRB). Confidentiality and anonymity were
     maintained according to IRB guidelines.



                                                        70
  Article
Case      3: Community Transition from theDocument
       5:20-cv-01559-JGB-SHK              Criminal Justice System Filed
                                                        30-22     for Older Adults
                                                                         12/14/20  Page 5 of 13 Page ID
  with Schizophrenia – a Pilot Study                  #:653

       Design: Qualitative content analysis is a strategy for the analysis of qualitative studies (Sandelowski,
       2000). Content analysis was chosen as the approach for this secondary analysis because of the
       limited data in the sample that focuses on criminal justice which limited our ability with theory
       development. In addition, content analysis allowed the research team to extract categories from the
       data that can be further explored in future work.

       Analysis: For this exploratory secondary analysis, we limited our content analysis to the interviews
       from the parent study that included narratives about criminal justice involvement and re-entry after
       incarceration from the jail or prison setting. We utilized a type of focused coding that allowed us to
       hone in on narratives around criminal justice involvement, re-entry, jail, and or prison. Through this
       type of focused analysis, the researcher moves “across interviews and observations and compares
       people’s experiences, actions and interpretations” (Charmaz, 2006) allowing the researcher to
       condense the data. From our focused analyses, the concepts that emerged were community
       integration, case management, symptom management, and social services. The PI for the parent study
       led the analyses for the secondary analysis conducted for this report.

       Results

       Participants: Seven participants (mean age 59, sd= 2.9, range 56-65) described narratives about
       criminal justice involvement. Analysis of the narratives revealed the categories of symptom
       management and community integration as playing critical roles in the re-entry process.

       Symptom Management: Participants emphasized the importance of ongoing access to
       therapy and the right medications for their unique symptoms to help maintain symptom management.
       Earl was a participant that struggled for years to find an effective medication and finally a treatment
       that worked when he was incarcerated:

          I tried Haldol, Prozac, Prolixin, cogentin — I tried every kind of medication you could think of.
          And the Abilify, I’m taking — it seems — it has no side effects. It seems to work the best for
          hearing voices.

       It may not be necessary for a patient to have insight into their illness, as long as they know the
       importance of adhering to their medication. One participant, Freud, described how he was prescribed
       a medication by a provider at a clinic that he trusted. Although he did not necessarily agree with his
       diagnosis, he talked about how he takes his medication daily, both while he was in jail and out in the
       community, in order to stay safe. Participants also described how medications, in conjunction with
       seeing a therapist, helps them engage as a part of society by doing everyday activities like going for a
       walk, a bike ride, or taking public transit. Participants described the importance of finding a therapist
       that could meet their needs and preferences. For example, Zach said:

          When I first came here (case management program), I asked him can I have a gay case
          manager. I feel better when I’m with a gay person. Then I can feel more freely and talk and
          stuff like that. See, when I’m with you, I can’t really be free and talk, because I don’t know how
          you’re going to react.



                                                          71
                                          Advancing
Case 5:20-cv-01559-JGB-SHK Document 30-22 Filed     Corrections
                                                12/14/20        Journal:
                                                              Page   6 ofEdition
                                                                            13 #9-2020
                                                                                 Page ID
                                  #:654
      Finding the right combination of medications and therapist could take a while, but once established,
      participants found it easier to manage their daily lives and integrate into the community.

      Participants also described how symptoms, especially the negative symptoms and cognitive
      disorganization, make some tasks, like completing forms, difficult. These forms include benefits
      applications required to receive services, such as Medicare (healthcare) and housing.

         Suzie: Yeah, because I need a therapist for many reasons because I get turned down for
         housing because of my criminal history. Well, in order to offset that, I need some letters from
         a therapist, from a psychiatrist, and from my case manager to take to City Hall in the Mayor’s
         Office on housing, or whatever it is, and turn that over…you know? Appeal it. So I need some of
         those doctors’ help.

      Community Integration: Housing (including assistance finding housing), case management, and social
      services were indicated as promoting community integration. John described how case management
      and a community organization helped him navigate housing issues and criminal justice interactions.

         John: I ended up in jail, and I got help by a group called “Homeless---“, something to do with the
         sheriff’s department…One of their programs, and I happened to know the lady there from years
         before, and she got me a place…and see, I was homeless… I had to go to court, and make court
         dates, so I had to stay inside the city. I couldn’t go out where I was used to staying when I was
         homeless, which was out at the beach and stuff. She said I want you to go over here to the
         homeless outreach team… And they provided me a place to live. It’s not too bad. I don’t mind…
         I know it’s not the greatest place in the world, you know, but for me right now. I don’t mind it
         at all… I like that… I’m pretty much left alone and nobody bothers me, and I don’t bother other
         people.

      Participants frequently described how case managers are often instrumental in helping clients with
      housing and social support. Malcom describes the role of his case manager:

         Malcom: so I learned that if I’m going to have an issue or a problem, I’ll try to have it all home,
         or have it here with (case manager) in the center where I’m safe… you know, don’t get out of
         hand with it. Don’t you know, if you’ve got a problem, you need to talk with somebody.

      Participants talked about difficulties adjusting to living on their own after the cycle of going from
      hospital or incarceration to home and back. These perspectives help us understand why some older
      adults in prison seem unmotivated about participating in programming and parole. Independent living
      difficulties included learning how to cook, managing medications, and scheduling appointments. For
      example, Joe, who had spent most of his life living in a locked facility, talked about feeling content
      to stay in the locked facility. Joe described his lack of training to live independently as well as little
      confidence in his ability to transition:

         I can’t work. I don’t know how to work…I don’t know how to get by in the world. I can’t support
         myself. I can’t look after myself



                                                         72
  Article
Case      3: Community Transition from theDocument
       5:20-cv-01559-JGB-SHK              Criminal Justice System Filed
                                                        30-22     for Older Adults
                                                                         12/14/20  Page 7 of 13 Page ID
  with Schizophrenia – a Pilot Study                  #:655
       A recurrent theme was the need for continuity of services and engagement in supportive programs
       as a means to successful community re-entry and avoiding additional contact with the criminal
       justice system. Programs providing structure and services, such as symptom management, smoking
       cessation, meals, opportunities to socialize, etc. are important.

          Zack: I just started feeling suicidal, and just started feeling like I wanted to hit somebody, but
          I didn’t. You know, I controlled it. I told somebody…the best thing to do I think. Well, I don’t
          want to hit nobody, because if I hit somebody…I’ll go to prison, because I’ve been to prison 3
          times already. And if I go to prison, and hit somebody and get a felony, they’ll throw away the
          key - 24 to life. And I don’t want to go back to prison for 24 to life, you know. So I’ve been out
          of trouble for – since 1999… doing real good… I don’t want to go to prison, because prison is
          like – it reminds me of right now of living in a dorm (homeless shelter). You know, all the men
          together, and it just – I don’t have no privacy, no nothing. I couldn’t live – I can’t live there with
          a lot of people. You know, it makes me schizophrenic and all this stuff.

       Referring to her interactions with her case manager, doctors, and therapist, Suzie expressed the
       importance of being engaged in one’s own care:

          Of course, they try, but still, the bottom line is that I would like to be included. I would like
          somebody to ask me what I need, instead of telling me what I need.

       A client-centered approach is more likely to engage clients.

       Discussion
       Our results from this exploratory secondary analysis suggest that time unlimited access to
       medications and therapy may have a positive impact on symptom management for older adults
       with schizophrenia. Future work should further explore the concept of community integration for
       this vulnerable population utilizing grounded theory methodology. The development of theoretical
       frameworks to guide the re-entry process for older adults with schizophrenia would be useful
       for researchers, clinicians, and public policy makers. Access to programs providing housing, case
       management, and social support positively impact community integration. Time unlimited, integrated
       services meeting the specific needs of older adults with schizophrenia may increase re-entry success,
       ameliorate recidivism, and benefit the community at large.

       The importance of symptom management in successful community integration is supported in
       previous studies. For example, a meta-analysis showed a significant negative relationship between
       symptoms and quality of life, and that symptoms were more disabling for those living in the
       community than for inpatients (Eack and Newhill, 2007). As people age, positive symptoms may
       decrease and negative symptoms that can be difficult to treat may increase and go unrecognized
       (Cohen, Meesters and Zhao, 2015). Additionally, people with schizophrenia may experience cognitive
       decline at an earlier threshold than those without SMI (Cohen et al., 2018). Thus, older adults with
       schizophrenia should have symptoms as well as cognition assessed. Existing tools, such as the Brief
       Psychiatric Inventory (Morlan and Tan, 1998) and the Montreal Cognitive Assessment (Nasreddine
       et al., 2005) can be used to efficiently screen for psychiatric symptoms and cognitive impairment,
       respectively. Assessments should be done prior to and upon release from incarceration and once an


                                                           73
                                          Advancing
Case 5:20-cv-01559-JGB-SHK Document 30-22 Filed     Corrections
                                                12/14/20        Journal:
                                                              Page   8 ofEdition
                                                                            13 #9-2020
                                                                                 Page ID
                                  #:656
      individual has transitioned to the community. Assessments may be a first step to decrease barriers
      to transition, such as disabling psychiatric symptoms and impaired cognition. Screening and treating
      symptoms and cognitive deficits could help maximize one’s ability to conceptually organize and
      navigate the requirements of daily life (Jeste et al., 2003).

      Medication adherence and side effects should be addressed and stabilized while incarcerated. Upon
      release, individuals should have an adequate supply of medication and linkage with case management
      and psychiatric care. Unfortunately, this scenario is frequently not the case (Binswanger et al., 2011).
      Having medical coverage in place prior to release, can help ensure coverage immediately upon release
      and sustained access to medications. In the U.S., State Medicaid eligibility policies for individuals
      moving out of incarceration vary, yet research shows that coverage immediately upon release can
      improve access to care (McKee et al., 2015).

      Creating a Wellness Recovery Action Plan (WRAP®), an evidence-based, peer-led, behavioral health
      self-management intervention can help with symptom management (Cook et al., 2012). WRAP® was
      developed in 1997 by individuals to help manage their own mental health issues. Through peer-led
      education and modeling, participants learn coping strategies with individualized wellness tools, as
      well as how to recognize symptoms and triggers, enabling capacity building for disease management
      and crisis aversion (Copeland, 2002).

      In a randomized controlled trial including more than 500 adults with SMI, WRAP® was significantly
      more effective than usual care for reducing psychiatric symptoms, improving participants’
      hopefulness, and enhancing their quality of life (Cook et al., 2012). WRAP® could be initiated prior
      to release and revisited once participants are living in the community. Additionally, WRAP® could
      be entered into electronic medical record (EMR) systems, allowing clinicians and counselors access.
      In another study, consumers of WRAP® showed significant positive changes of: awareness in
      early signs of decompensation, awareness of symptom triggers, having a crisis plan in place, a plan
      for dealing with symptoms, and having a social support system (Cook et al., 2010). Some states,
      counties and correctional facilities have already incorporated the use of WRAP® with programs for
      those involved or previously involved in the criminal justice system (Advocates for Human Potential,
      no date). More evaluation should be done on existing implementation of WRAP®, to inform and
      encourage dissemination and adoption of peer led planning.

      Psychiatric advance directives (PADs) are documents giving people the opportunity to state their
      treatment preferences for future psychiatric care and designating surrogate decision makers in the
      event that they are incapable of making informed choices (Zelle, Kemp, & Boonie, 2015). PADs are
      an inherent component of WRAP® or they can be done independently. Srebnik et al. (2005) found
      that for community mental health outpatients (n=106), 95% of facilitated PADs were clinically useful
      (Srebnik et al., 2005). The directives were feasible, useful, and consistent with practice standards. A
      study among public mental health consumers in 5 cities (n=1,011) found that while a small proportion
      of users had a PAD in place (range between cities was 3.90-12.87%), a large proportion (between cities
      66.34-77.45%) would like to have a PAD (Swanson et al., 2006). For those unwilling or unable to
      complete a WRAP®, having a PAD in place upon release could enhance resilience in managing mental
      health and symptoms.



                                                        74
  Article
Case      3: Community Transition from theDocument
       5:20-cv-01559-JGB-SHK              Criminal Justice System Filed
                                                        30-22     for Older Adults
                                                                         12/14/20  Page 9 of 13 Page ID
  with Schizophrenia – a Pilot Study                  #:657
       In the U.S., the Affordable Care Act (ACA) Medicaid expansion made it possible for individuals to
       connect with Medicaid during incarceration. However, there is variability among state policies
       regarding Medicaid eligibility and coverage for incarcerated people (McKee et al., 2015). For example,
       there is variability among states regarding whether connection to Medicaid managed care services
       (such as behavioral health) are required upon release (McKee et al., 2015). Consistent policies across
       states to ensure contiguous Medicaid eligibility is an appropriate step toward improved health status
       as well as state cost savings (McKee et al., 2015).

       Assertive community treatment (ACT) and intensive case management (ICM) models are beneficial
       in reducing time spent in the hospital and increasing housing stability (Mueser et al., 2010). These
       models are of critical importance for people with schizophrenia re-entering the community as they
       have increased risk of suicide, recidivism, and hospitalization (Kim, Becker-Cohen, & Serakos, 2015).
       Transitional Case Management (TCM) involves a multidisciplinary team providing individualized
       assessment and comprehensive support services, thus providing the spectrum of support required
       for community integration. Considering our findings, we suggest that TCM is an appropriate model to
       meet the specific needs of older adults with schizophrenia who are re-entering the community. TCM
       has been shown to be effective in reducing rates of arrests for people with mental illness (Chintakrindi
       et al., 2013).

       Policies supporting mental health case management implementation could create a standard for
       older adults with schizophrenia to connect with continuous, comprehensive, and coherent services
       while incarcerated, during transition, and once living in the community. In 2004, California passed
       Proposition 63, the Mental Health Services Act (MHSA). Prop 63 is funded by an additional 1%
       personal income tax for those earning in excess of 1 million dollars. One purpose of MHSA is to
       expand the types of successful mental health service programs, in particular targeting underserved
       populations. The community and services support component have helped counties in California
       provide access to ACT programs. After implementation in Los Angeles county, people with SMI
       showed lower rates of recidivism and those who were engaged in case management programs
       experienced a 50% reduction in days spent in jail (Scheffler, et al., 2010).

       Study Limitations: It is worth noting that those with more social capital and networks outside the
       mental health community may not integrate into their community in the same way. Also, in this paper
       we discuss re-entry from both jails and prisons in California. However, there are distinct differences
       in length of sentences and regulating bodies, local and county government versus state and federal
       control, respectively. These differences can impact how programs and services are provided and
       funded. For example, it may be more difficult to successfully manage symptoms before release from
       a short jail sentence. Findings in this pilot study were limited by sample size and future investigation
       with a larger number of participants could support findings and elaborate on theoretical development.

       Finally, we were limited in our secondary analyses by examining interviews conducted for the parent
       study aims. Although, the aims of the parent study were not to understand re-entry from jail or prison,
       participants spontaneously described these narratives. Future work should more fully examine the
       topic of re-entry from criminal justice settings from the perspective of older adults with schizophrenia.




                                                         75
                                           Advancing
Case 5:20-cv-01559-JGB-SHK Document 30-22 Filed      Corrections
                                                12/14/20         Journal:
                                                              Page    10 Edition
                                                                          of 13 #9-2020
                                                                                 Page ID
                                   #:658
      Implications

      Older adults with schizophrenia involved in the criminal justice system have specific needs for
      transition and re-entry into the community. For successful community re-entry the following are
      necessary:
         • Assess symptom relief prior to leaving prison or jail and ensure access to medications prior to,
            upon release, and frequently re-assess once in the community. Psychiatric care and transitional
            case management are key.
         • Work on community integration prior to, upon release, and frequently re-check in the
            community. This includes, but is not limited to, housing, help with benefits applications, and
            support.
         • Address health needs prior to, upon release, and frequently re-check once in the community.

      Symptom management and community integration are two overlapping elements in the larger scope
      of successful transition to community re-entry. For example, access to case management prior to
      release and when in the community can be instrumental in helping people maintain stable housing
      and support as well to develop WRAP®s and / or PADs and sustain access to medications and
      treatment to ameliorate symptoms. Decreased recidivism is beneficial to not only those with direct
      involvement in the criminal justice system but to the quality of life for everyone in the community at
      large.

      Acknowledgments:
      This work was supported by the Betty Irene Moore Foundation. The content is solely the
      responsibility of the authors and does not necessarily represent the opinions or policies of the
      Betty Irene Moore Foundation. Preliminary results were presented to the California Board of Parole
      Hearings on December18, 2017.

      Funding:
      This work was supported by the Betty Irene Moore Foundation. The content is solely the
      responsibility of the authors and does not necessarily represent the opinions or policies of the Betty
      Irene Moore Foundation.

      Declaration of Conflicting Interests:
      No disclosures to report.

                                              LIST OF REFERENCES

      Advocates for Human Potential, (no date) WRAP in the Criminal Justice System, WRAP, Wellness
          Recovery Action Planning. Available at: http://mentalhealthrecovery.com/info-center/wrap-in-the-
          criminal-justice-system/ (Accessed: 28 December 2018).
      Baillargeon, J., Hoge, S. K. and Penn, J. V. (2010) ‘Addressing the Challenge of Community Reentry
          Among Released Inmates with Serious Mental Illness’, American Journal of Community
          Psychology, 46(3), pp. 361–375. doi: 10.1007/s10464-010-9345-6.
      Bartels S., et al. (2003) ‘Medicare and Medicaid costs for schizophrenia patients by age cohort
          compared with depression, dementia, and medically ill patients’, American Journal of Geriatric


                                                        76
  Article
Case      3: Community Transition from theDocument
      5:20-cv-01559-JGB-SHK                Criminal Justice SystemFiled
                                                        30-22      for Older Adults
                                                                          12/14/20  Page 11 of 13 Page ID
  with Schizophrenia – a Pilot Study                   #:659
           Psychiatry, 11(6), pp. 648–657.
       Bartels, S. J. and Pratt, S. I. (2009) ‘Psychosocial rehabilitation and quality of life for older adults
           with serious mental illness: recent findings and future research directions’, Current opinion in
           psychiatry, 22(4), pp. 381–385. doi: 10.1097/YCO.0b013e32832c9234 [doi].
       Bell, M. D. et al. (2014) ‘Benefits of Cognitive Remediation and Supported Employment for
           Schizophrenia Patients With Poor Community Functioning’, Psychiatric Services, 65(4), pp.
           469–475. doi: 10.1176/appi.ps.201200505.
       Binswanger, I. A. et al. (2011) ‘“From the prison door right to the sidewalk, everything went downhill,”
           a qualitative study of the health experiences of recently released inmates’, International journal of
           law and psychiatry. Elsevier Ltd, 34(4), pp. 249–255. doi: 10.1016/j.ijlp.2011.07.002 [doi].
       Blumer, H. (1969) Symbolic interactionism: Perspective and method. New Jersey: Englewood Cliffs.
       Bronson, J. and Berzofsky, M. (2017) Indicators of Mental Health Problems Reported by Prisoners and
           Jail Inmates, 2011-12. Washington DC: Department of Justice, Office of Justice Programs, Bureau of
           Justice.
       Carson, A. and Sabol, W. (2016) Aging of the State Prison Population, 1993-2013, Bureau of Justice
           Statistics. Available at: https://www.bjs.gov/index.cfm?ty=pbdetail&iid=5602 (Accessed: 15
           December 2018).
       Chafetz, L. et al. (2006) ‘Predictors of physical functioning among adults with severe mental illness’,
           Psychiatr Serv., 57(2), pp. 225–231.
       Charmaz, K. C. (2006) Gathering rich data. In Constructing grounded theory: A practical guide through
           qualitative analysis. Thousand Oaks, CA: Sage Publications.
       Chintakrindi, S. et al. (2013) ‘Transitional Case Management for Reducing Recidivism of Individuals
           With Mental Disorders and Multiple Misdemeanors’, Psychiatric Services, 64(9), pp. 915–917. doi:
           10.1176/appi.ps.201200190.
       Cohen, C. I. et al. (2018) ‘Advances in the Conceptualization and Study of Schizophrenia in Later Life’,
           Psychiatric Clinics of North America. Elsevier Inc, 41(1), pp. 39–53. doi: 10.1016/j.psc.2017.10.004.
       Cohen, C. I., Meesters, P. D. and Zhao, J. (2015) ‘New perspectives on schizophrenia in later life:
           Implications for treatment, policy, and research’, The Lancet Psychiatry. Elsevier Ltd, 2(4), pp.
           340–350. doi: 10.1016/S2215-0366(15)00003-6.
       Cohen, C.I., et al. (2008) ‘Schizophrenia in later life: clinical symptoms and social well-being’,
           Psychiatric Services, 59, pp. 232–234.
       Cook, J. A. et al. (2010) ‘Developing the evidence base for peer-led services: Changes among
           participants following Wellness Recovery Action Planning (WRAP) education in two statewide
           initiatives.’, Psychiatric Rehabilitation Journal, 34(2), pp. 113–120. doi: 10.2975/34.2.2010.113.120.
       Cook, J. A. et al. (2012) ‘Results of a randomized controlled trial of mental illness self-management
           using wellness recovery action planning’, Schizophrenia Bulletin. doi: 10.1093/schbul/sbr012.
       Copeland, M. E. (2002) ‘Wellness Recovery Action Plan: A System for Monitoring, Reducing and
           Eliminating Uncomfortable or Dangerous Physical Symptoms and Emotional Feelings’,
           Occupational Therapy in Mental Health, 17(3), pp. 127–150. doi: 10.1300/J004v17n03.
       Eack, S. M. and Newhill, C. E. (2007) ‘Psychiatric symptoms and quality of life in schizophrenia: A meta-
           analysis’, Schizophrenia Bulletin, 33(5), pp. 1225–1237. doi: 10.1093/schbul/sbl071.
       Glaser, B.G. and Strauss, A.L., (1967) ‘The discovery of grounded theory: Strategies for qualitative
           research’, Chicago: Aldine.
       Jeste, S. D. et al. (2003) ‘Cognitive predictors of medication adherence among middle-aged and older
           outpatients with schizophrenia’, Schizophrenia Research, 63(1–2), pp. 49–58. doi: 10.1016/S0920-


                                                          77
                                           Advancing
Case 5:20-cv-01559-JGB-SHK Document 30-22 Filed      Corrections
                                                12/14/20         Journal:
                                                              Page    12 Edition
                                                                          of 13 #9-2020
                                                                                 Page ID
                                   #:660
           9964(02)00314-6.
      Kim, K., Becker-Cohen, M., and Serakos, M. (2015) The processing and teatment of mentallly ill persons
           in the criminal justice system. Washington, DC: Urban Institute.
      Kurtz, M. M. and Mueser, K. T. (2008) ‘A meta-analysis of controlled research on social skills training
           for schizophrenia’, Journal of Consulting and Clinical Psychology, 76(3), pp. 491–504. doi:
           10.1037/0022-006X.76.3.491.
      McKee, C. et al. (2015) State Medicaid Eligibility Policies for Individuals Moving Into and Out of
           Incarceration, Henry J. Kaiser Family Foundation. Accessed from https://www.kf.org/medicaid/
           issue-brief/state-medicaid-eligibility-policies-for-individuals-moving-into-and-out-of-incarceration/
      Morlan, K. K. and Tan, S. Y. (1998) ‘Comparison of the brief psychiatric rating scale and the brief
           symptom inventory’, Journal of Clinical Psychology, 54(7), pp. 885–894. doi: 10.1002/(SICI)1097-
           4679(199811)54:7<885::AID-JCLP3>3.0.CO;2-E.
      Morrissey, J., Meyer, P. and Cuddeback, G. (2007) ‘Extending assertive community treatment to
           criminal justice settings: Origins, current evidence, and future directions’, Community Mental
           Health Journal, 43(5), pp. 527–544. doi: 10.1007/s10597-007-9092-9.
      Mueser, K. T. et al. (2010) ‘Randomized trial of social rehabilitation and integrated health care for
           older people with severe mental illness’, Journal of consulting and clinical psychology. 78(4), pp.
           561–573. doi: 10.1037/a0019629.
      Nasreddine, Z. S. et al. (2005) ‘The Montreal Cognitive Assessment, MoCA: a brief screening tool for
           mild cognitive impairment.’, Journal of the American Geriatrics Society, 54(4), pp. 695–699. doi:
           10.1111/j.1532-5415.2005.53221.x.
      Parks, J. et al. (2006) Morbidity and mortality in people with serious mental illness. Alexander:
           National Association of State Mental Health Program Directors (NASMHPD) Medical Directors
           Council. Available at: http://www.nasmhpd.org/general_files/publications/med_directors_pubs/
           Technical Report on Morbidity and Mortaility - Final 11-06.pdf.
      Sandelowski, M. (2000). Focus on research methods: Whatever happened to qualitative
      description? Research in Nursing and Health, 23(4), 334-340.
      Scheffler, R.M., et al. (2010) Evidence on the effectiveness of full service partnership programs in
           California’s public mental health system. Nicole C. Petris Center. Accessed from: http://citeseerx.
           ist.psu.edu/viewdoc/download?doi=10.1.1.172.8620&rep=rep1&type=pdf.
      Srebnik, D. S. et al. (2005) ‘The Content and Clinical Utility of Psychiatric Advance Directives’,
           Psychiatric Services, 56(5), pp. 592–598. doi: 10.1176/appi.ps.56.5.592.
      Swanson, J. et al. (2006) ‘Psychiatric advance directives among public mental health consumers in
           five U.S. cities: prevalence, demand, and correlates.’, J Am Acad Psychiatry Law, 34(1), pp. 43–57.
           Available at: http://www.ncbi.nlm.nih.gov/pubmed/16585234.
      Twamley, E. W. et al. (2009) ‘Supported employment for middle-aged and older people
           with schizophrénia’ American Journal of Psychiatric Rehabilitation, 11(1), pp. 1–12. doi:
           10.1080/15487760701853326.
      U.S. Department of Health and Human Services, (2005) Mentally Healthy Aging: A Report on
           Overcoming Stigma for Older Americans|SAMHSA. Available at: http://store.samhsa.gov/product/
           Mentally-Healthy-Aging-A-Report-on-Overcoming-Stigma-for-Older-Americans/SMA05-3988.
      Viertio, S. et al. (2009) ‘Mobility limitations in persons with psychotic disorder: findings from a
           population-based survey’, Social psychiatry and psychiatric epidemiology. 44(4), pp. 325–332. doi:
           10.1007/s00127-008-0433-y.
      Zelle, H., Kemp, K, and Boonie, R.J., (2015) ‘Advance directives in mental health care: Evidence,


                                                         78
  Article
Case      3: Community Transition from theDocument
      5:20-cv-01559-JGB-SHK                Criminal Justice SystemFiled
                                                        30-22      for Older Adults
                                                                          12/14/20  Page 13 of 13 Page ID
  with Schizophrenia – a Pilot Study                   #:661
           challenges and promise’, World Psychiatry, 14(3), pp. 278–280. Available at: http://
           onlinelibrary.wiley.com/journal/10.1002/(ISSN)2051-5545%5Cnhttp://ovidsp.ovid.com/ovidweb.
           cgi?T=JS&PAGE=reference&D=emed13&NEWS=N&AN=2015410225.

       About the Authors

       Erin Hubbard is a Project Director in the UCSF, Department of Physiological Nursing. She has
       experience working with study participants with serious mental illness, many of whom are in
       transition from institutional settings back into the community. She currently works on a smoking
       cessation study for individuals with serious mental illness. She received her MPH from University of
       California, Berkeley. Project Director, Department of Physiological Nursing, University of California,
       San Francisco, San Francisco CA 94143-0610

       Dr. Leutwyler is an Associate Professor in the Department of Physiological Nursing and an Associate
       Director for the UCSF Hartford Center of Gerontological Nursing Excellence. Dr. Leutwyler has a
       background in neuroscience and primary care for individuals with serious mental illness. She received
       her PhD in Nursing from the University of California, San Francisco. Dr. Leutwyler has extensive
       research and clinical experiences working with adults with serious mental illness, especially those
       living with schizophrenia. Department of Physiological Nursing, University of California, San
       Francisco, San Francisco CA 94143-0610.




                                                         79
